December 16, 2011


Mr. Philip Durst
Deats Durst Owen & Levy, P.L.L.C.
1204 San Antonio, Suite 203
Austin, TX 78701
Ms. Julia J. Gannaway
Lynn Pham & Ross, LLP
306 West Broadway Ave., Suite 100
Fort Worth, TX 76104

RE:   Case Number:  07-1011
      Court of Appeals Number:  01-04-00548-CV
      Trial Court Number:  2001-62439

Style:      KEITH LOWELL, ET AL.
      v.
      CITY OF BAYTOWN, TEXAS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Theresa Chang      |
|   |Mr. N. Bennett Sandlin |